Title: [Braintree and Boston, 1771–1773]
From: Adams, John
To: 


      The complicated Cares of my legal and political Engagements, the slender Diet to which I was obliged to confine myself, the Air of the Town of Boston which was not favourable to me who had been born and passed allmost all my life in the Country; but especially the constant Obligation to speak in public almost every day for many hours, had exhausted my health, brought on a Pain in my Breast and a complaint in my Lungs, which seriously threatened my Life, and compelled me, to throw off a great part of the Load of Business both public and private, and return to my farm in the Country. Early in the Spring of 1771 I removed my family to Braintree, still holding however an office in Boston. The Air of my native Spot, and the fine Breezes from the Sea on one Side and the rocky Mountains of Pine and Savin on the other, together with daily rides on horse back and the Amusements of Agriculture always delightfull to me soon restored my health in a considerable degree. I was advised to take a Journey to the Stafford Springs in Connecticutt, then in as much Vogue as any mineral Springs have been since. I spent a few days in drinking the Waters and made an Excursion, through Somers and Windsor down to Hartford and the Journey was of Use to me, whether the Waters were or not. On my Return I had my Annual Journey to make on the Eastern Circuit at Ipswich, York and Falmouth, now Portland, and this Exercise continued to improve my health.
      Finding my health much improved, and finding great Inconvenience in conducting my Business in Boston, in my Office there, while my family was in the Country, I began to entertain thoughts of returning. Having found it very troublesome to hire houses and be often obliged to remove, I determined to purchase a house, and Mr. Hunt offering me one in Court Street near the Scaene of my Business, opposite the Court house, I bought it and inconvenient and contracted as it was I made it answer both for a Dwelling and an Office, till a few Weeks before the 19th of Appril 1775 when the War commenced.
      During my last Residence in Boston, two Causes occurred, of an extraordinary Character, in which I was engaged and which cost me no small Portion of Anxiety. That of the four Sailors, who killed Lieutenant Panton of the Rose Frigate. These were both before Special Courts of Admiralty held in Consequence of the Statute. The four Sailors were acquitted as their Conduct was adjudged to be in Self Defence, and the Actions justifiable Homicide. The other was the Tryal of Ansell Nicholson Nickerson, for the Murder of three or four Men, on board a Vessell. This was and remains still a misterious Transaction. I know not to this day what Judgment to form of his Guilt or Innocence. And this doubt I presume was the Principle of Acquittal. He requested my Assistance and it was given. He had nothing to give me, but his promissory Note, for a very moderate Fee. But I have heard nothing of him, nor received any Thing for his note, which has been lost with many other Notes and Accounts to a large Amount, in the distraction of the times and my Absence from my Business.
     